DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 8, and 15, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “a charge state detection circuit in communication with the voltage sensor and memory, and configured to determine whether the battery is charging in a constant current state based on the measured voltage and the remaining capacity; a timer in communication with the charge state detection circuit and configured to measure an actual duration of the constant current state; and a calculation circuit configured to compute the parasitic resistance based on the measured actual duration and the known battery characteristic data.”
Claims 2-7, 9-14, and 16-20 depend from the claims above and are allowed for the same reasons.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,411,398 to Ji et al. discloses a method of extending battery life wherein a battery pack includes measurement of battery cell parasitic resistance though the connector of the battery pack. However, Ji fails to disclose the claimed timer and calculation of parasitic resistance based on the actual duration and data as claimed.
US 2015/0377976 to Maluf et al. discloses an adaptive charging method for a battery using the state of health wherein charging characteristics are adjusted based on a change in voltage in response to charging packets within a predetermined range. However, Maluf fails to disclose the claimed timer and calculation of parasitic resistance based on the actual duration and data as claimed.
US 2018/0358661 to Yebka et al. discloses a battery cut-off voltage adjustment method wherein a discharge rate of the battery is determined and a cut-off voltage adjustment is performed based on the determination. However, Yebka fails to disclose the claimed timer and calculation of parasitic resistance based on the actual duration and data as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859